Exhibit 10.5
Execution Version
























 
 
 
 
 


AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
among
CONTURA ENERGY, INC.,
each Subsidiary of Contura Energy, Inc. from time to time party hereto,
and
JEFFERIES FINANCE LLC,
as Collateral Agent
Dated as of November 9, 2018







--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page


SECTION 1.
DEFINED TERMS
1


 
 
 
1.1.
Definitions
1


1.2.
Other Definitional Provisions
5


 
 
 
SECTION 2.
GRANT OF SECURITY INTEREST
6


 
 
 
SECTION 3.
REPRESENTATIONS AND WARRANTIES
7


 
 
 
3.1.
Representations in Credit Agreement.
7


3.2.
Title; No Other Liens
7


3.3.
Valid, Perfected First Priority Liens
7


3.4.
Name; Jurisdiction of Organization, Etc.
8


3.5.
Investment Property
8


3.6.
Commercial Tort Claims
9


3.7.
Intellectual Property
9


3.8.
Special Collateral
9


 
 
 
SECTION 4.
COVENANTS
9


 
 
 
4.1.
Covenants in Credit Agreement
9


4.2.
Delivery of and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property
10


4.3.
Maintenance of Perfected Security Interest; Further Assurances
10


4.4.
Investment Property
10


4.5.
Voting and Other Rights with Respect to Pledged Securities
11


4.6.
Commercial Tort Claims
12


4.7.
Intellectual Property
12


4.8.
Vehicles
12


4.9.
Government Receivables
13


4.10.
Deposit Accounts
13


 
 
 
SECTION 5.
REMEDIAL PROVISIONS
13


 
 
 
5.1.
Proceeds to be Turned Over To Collateral Agent
13


5.2.
Application of Proceeds
13


5.3.
Code and Other Remedies
13


5.4.
Certain Matters Relating to Receivables
15


5.5.
Effect of Securities Laws
15


5.6.
Deficiency
16


 
 
 
SECTION 6.
POWER OF ATTORNEY AND FURTHER ASSURANCES
16


 
 
 
6.1.
Collateral Agent’s Appointment as Attorney-in-Fact, Etc.
16





i

--------------------------------------------------------------------------------




6.2.
Authorization of Financing Statements
17


 
 
 
SECTION 7.
LIEN ABSOLUTE
18


 
 
 
7.1.
Security Interest Absolute
18


7.2.
Continuing Rights
18


 
 
 
SECTION 8.
THE COLLATERAL AGENT
18


 
 
 
8.1.
Authority of Collateral Agent
18


8.2.
No Duty on the Part of Collateral Agent or Secured Parties
19


8.3.
Appointment Pursuant to Credit Agreement
19


8.4.
Hedge Bank
19


 
 
 
SECTION 9.
MISCELLANEOUS
19


 
 
 
9.1.
Amendments in Writing
19


9.2.
Notices
20


9.3.
No Waiver by Course of Conduct; Cumulative Remedies
20


9.4.
Enforcement Expenses; Indemnification
20


9.5.
Successors and Assigns
20


9.6.
Set-Off
20


9.7.
Counterparts
21


9.8.
Severability
21


9.9.
Section Headings
21


9.10.
Integration
21


9.11.
GOVERNING LAW
21


9.12.
Submission to Jurisdiction; Waivers
21


9.13.
Acknowledgments
22


9.14.
WAIVER OF JURY TRIAL
22


9.15.
Release
23


9.16.
Additional Grantors
23


9.17.
Restatement
23



SCHEDULE 1
 
Grantors
SCHEDULE 2
 
Description of Pledged Investment Property
SCHEDULE 3
 
Filings and Other Actions Required to Perfect Security Interests
SCHEDULE 4
 
Exact Legal Name, Location of Jurisdiction of Organization and
Chief Executive Office
SCHEDULE 5
 
Commercial Tort Claims
SCHEDULE 6
 
United States Copyrights; Patents; Trademarks; Copyright Licenses
SCHEDULE 7
 
Notices
 
 
 
ANNEX 1
 
Assumption Agreement
ANNEX 2
 
Form of Uncertificated Securities Control Agreement



ii

--------------------------------------------------------------------------------




EXHIBIT A-1
 
Form of Copyright Security Agreement
EXHIBIT A-2
 
Form of Patent Security Agreement
EXHIBIT A-3
 
Form of Trademark Security Agreement



iii

--------------------------------------------------------------------------------





AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of November 9, 2018
(the “Execution Date”), among Contura Energy, Inc., a Delaware corporation
(“Contura”), each Subsidiary of Contura signatory hereto (together with Contura
and any other Subsidiary of Contura that may become a party hereto as provided
herein, the “Grantors”), and Jefferies Finance LLC, as collateral agent for the
Secured Parties (in such capacity, the “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower has entered into that certain Amended and Restated Credit
Agreement, dated as of the date hereof, among Contura, each other Person who
joins in the execution of the Credit Agreement and agrees to be bound as a
borrower, the Lenders from time to time party thereto and Jefferies Finance LLC,
as administrative agent (the “Administrative Agent”) (as may be amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement”);
WHEREAS, in order to induce the Administrative Agent to enter into the Credit
Agreement, the Grantors have agreed to grant, pursuant to the terms of this
Agreement, a continuing security interest in and to the Collateral to the
Collateral Agent for the ratable benefit of the Secured Parties to secure the
Secured Obligations;
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to the
Grantors in connection with the operation of their businesses;
WHEREAS, the Borrower and each other Grantor are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Credit Agreement; and
NOW, THEREFORE, in consideration of the premises and the agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Grantor hereby agrees with the Collateral Agent,
for the benefit of the Secured Parties, as follows:
SECTION 1. DEFINED TERMS
1.1.    Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms which are defined in the UCC are used
herein as so defined (and if defined in more than one article of the UCC shall
have the meaning specified in Article 9 thereof): Accounts, As-Extracted
Collateral, Commercial Tort Claims, Certificated Security, Chattel Paper,
Commodity Contract, Commodity Account, Documents, Equipment, Farm Products,
Fixtures, General Intangibles, Goods, Health Care Insurance Receivable,
Instruments, Inventory, Letter of Credit Rights, Manufactured Homes, Money,
Payment Intangibles, Securities Account, Security, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security.


1

--------------------------------------------------------------------------------




(b)    The following terms shall have the following meanings:
“Administrative Agent”: as set forth in the recitals hereto.
“After-Acquired Intellectual Property”: as set forth in Section 4.7(b).
“Agreement”: this Amended and Restated Pledge and Security Agreement, as the
same may be amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time.
“Collateral”: as set forth in Section 2(a).
“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 5.1 or Section 5.4.
“Collateral Agent”: as set forth in the preamble hereto.
“Contura”: as set forth in the preamble hereto.
“Copyright Licenses”: any written agreement to which any Grantor is a party
(whether as licensor or licensee), granting any right to or under any Copyright,
including providing any covenant not to sue for infringement or violation of a
Copyright.
“Copyrights”: (a) all copyrights, whether registered or unregistered and whether
published or unpublished, all registrations and recordings thereof, and all
applications therefor, and (b) all extensions, renewals and restorations thereof
and the right to obtain the same.
“Credit Agreement”: as set forth in the recitals hereto.
“Deposit Account”: all “deposit accounts” as defined in Article 9 of the UCC and
all other accounts maintained with any financial institution (other than
Securities Accounts or Commodity Accounts), and shall include, without
limitation, all of the accounts listed on Schedule 2 hereto under the heading
“Deposit Accounts” together, in each case, with all funds held therein and all
certificates or instruments representing any of the foregoing.
“Execution Date”: as set forth in the preamble hereto.
“Existing Pledge and Security Agreement”: as set forth in Section 9.17.
“Grantors”: as set forth in the preamble hereto.
“Insurance”: all insurance policies covering any or all of the Collateral
(regardless of whether the Collateral Agent is the loss payee thereof).
“Intellectual Property”: in all jurisdictions worldwide, Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses, and Trade
Secrets, and all rights to sue at law or in equity for any infringement,
dilution, misappropriation, violation or other impairment thereof, including the
right to receive all


2

--------------------------------------------------------------------------------




past, present and future damages therefrom and all license fees, royalties,
income payments and other proceeds therefrom now or hereafter due or payable
with respect thereto.
“Investment Property”: the collective reference to (a) all “investment property”
as such term is defined in Section 9-102(a)(49) of the UCC (including, without
limitation, all Certificated Securities and Uncertificated Securities, all
Security Entitlements, all Securities Accounts, all Commodity Contracts and all
Commodity Accounts), (b) all security entitlements, in the case of any United
States Treasury book-entry securities, as defined in 31 C.F.R. Section 357.2,
or, in the case of any United States federal agency book-entry securities, as
defined in the corresponding United States federal regulations governing such
book-entry securities, and (c) whether or not constituting “investment property”
as so defined, all Pledged Notes, all Pledged Equity Interests, all Pledged
Security Entitlements and all Pledged Commodity Contracts.
“Issuer”: each issuer of any Investment Property.
“Patent License”: all written agreements providing for the grant by or to any
Grantor of any right to or under a Patent or otherwise providing for a covenant
not to sue for infringement or other violation of a Patent.
“Patents”: (a) all patentable inventions and designs, letters patent,
certificates of invention and similar industrial property rights and all
reissues and extensions thereof, (b) all related applications and all divisions,
continuations and continuations-in-part thereof and reexaminations thereof and
(c) all rights to obtain any reissues or extensions of the foregoing.
“Pledged Commodity Contracts”: all Commodity Contracts to which any Grantor is
party from time to time.
“Pledged Debt Securities”: all debt securities now owned or hereafter acquired
by any Grantor together with any other certificates, options, rights or security
entitlements of any nature whatsoever in respect of the debt securities of any
Person that may be issued or granted to, or held by, any Grantor while this
Agreement is in effect.
“Pledged Equity Interests”: all Equity Interests, and shall include Pledged LLC
Interests, Pledged Partnership Interests and Pledged Stock, now owned or
hereafter acquired by any Grantor.
“Pledged LLC Interests”: all membership interests and other interests now owned
or hereafter acquired by any Grantor in any limited liability company including,
without limitation, all limited liability company interests listed on Schedule 2
hereto under the heading “Pledged LLC Interests” and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company and any
securities entitlements relating thereto and all dividends, distributions,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests, in each case, constituting membership or other interests in any
limited liability company and any


3

--------------------------------------------------------------------------------




other warrant, right or option or other agreement to acquire any of the
foregoing and all related management rights, all voting rights, any interest in
any capital account of a member in such limited liability company, and all
rights as and to become a member of the limited liability company.
“Pledged Notes”: all promissory notes now owned or hereafter acquired by any
Grantor, including those listed on Schedule 2 and all other promissory notes
issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).
“Pledged Partnership Interests”: all partnership interests and other interests
now owned or hereafter acquired by any Grantor in any general partnership,
limited partnership, limited liability partnership or other partnership
including, without limitation, all partnership interests listed on Schedule 2
hereto under the heading “Pledged Partnership Interests” and the certificates,
if any, representing such partnership interests, and any interest of such
Grantor on the books and records of such partnership and all dividends,
distributions, warrants, rights, options, instruments, securities and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests, in each case, constituting membership or other interests in any
general partnership, limited partnership, limited liability partnership or other
partnership and any other warrant, right or option to acquire any of the
foregoing and all management rights, all voting rights, any interest in any
capital account of a partner in such partnership, and all rights as and to
become a partner of such partnership.
“Pledged Securities”: the collective reference to the Pledged Debt Securities,
the Pledged Notes and the Pledged Equity Interests regardless of whether
constituting Securities under the UCC.
“Pledged Security Entitlements”: all security entitlements of any Grantor.
“Pledged Stock”: all shares of capital stock now owned or hereafter acquired by
such Grantor, including, without limitation, all shares of capital stock
described on Schedule 2 hereto under the heading “Pledged Stock”, and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares and all dividends,
distributions, warrants, rights, options, instruments, securities and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares, constituting capital
stock and any other warrant, right or option to acquire any of the foregoing.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from the Pledged Securities, collections thereon and distributions
or payments with respect thereto.
“Receivable”: all Accounts and any other any right to payment for goods or other
property sold, leased, licensed or otherwise disposed of or for services
rendered, whether


4

--------------------------------------------------------------------------------




or not such right is evidenced by an Instrument or Chattel Paper or classified
as a Payment Intangible and whether or not it has been earned by performance.
References herein to Receivables shall include any Supporting Obligation or
collateral securing such Receivable.
“Securities Act”: the Securities Act of 1933, as amended.
“Trade Secrets”: all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and confidential
information.
“Trademark License”: any written agreement providing for the grant by or to any
Grantor of any right in or to any Trademark or otherwise providing for a
covenant not to sue for infringement, dilution, or other violation of any
Trademark or permitting co-existence with respect to a Trademark.
“Trademarks”: (a) all trademarks, trade names, service marks, corporate names,
business names, Internet domain names and URLs and other indicia of source or
business identifiers, whether registered or unregistered and all goodwill
symbolized by or associated with any of the foregoing, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications for registration thereof, and (b) all renewals and extensions
thereof and the right to obtain all renewals and extensions thereof.
“UCC”: the Uniform Commercial Code as in effect from time to time in the State
of New York; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the perfection or priority of, or remedies with
respect to, any Collateral is governed by the Uniform Commercial Code as enacted
and in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions hereof relating to such
perfection, priority or remedies.
“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other Equipment of any nature, in each case covered by a certificate of
title law of any US jurisdiction and all tires and other appurtenances to any of
the foregoing.
1.2.    Other Definitional Provisions. (a) Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.
(b)    The interpretative provisions of Section 1.02 of the Credit Agreement
shall be incorporated herein mutatis mutandis.
(c)    All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.


5

--------------------------------------------------------------------------------




SECTION 2. GRANT OF SECURITY INTEREST
(a)    Each Grantor hereby grants to the Collateral Agent, for the benefit of
the Secured Parties, a security interest in all of the following property, in
each case, wherever located and now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations (including, without limitation, the Guaranteed Obligations (as
defined in the Guaranty)):
(i)    all Accounts, including Receivables;
(ii)    all As-Extracted Collateral;
(iii)    all Chattel Paper;
(iv)    all Deposit Accounts;
(v)    all Documents;
(vi)    all Equipment;
(vii)    all Fixtures;
(viii)    all General Intangibles;
(ix)    all Instruments;
(x)    all Insurance;
(xi)    all Intellectual Property;
(xii)    all Inventory;
(xiii)    all Investment Property;
(xiv)    all Letter of Credit Rights;
(xv)    all Money;
(xvi)    all Pledged Equity Interests;
(xvii)    all Vehicles;
(xviii)    all Collateral Accounts;
(xix)    all Goods not otherwise described above;


6

--------------------------------------------------------------------------------




(xx)    all Commercial Tort Claims now or hereinafter described, including as
set forth on Schedule 5 or for which documentation is provided in accordance
with Section 4.6;
(xxi)    all books and records pertaining to the Collateral; and
(xxii)    to the extent not otherwise included, all other property of such
Grantor and all Proceeds, products, accessions, rents and profits of any and all
of the foregoing and all collateral security, Supporting Obligations and
guarantees given by any Person with respect to any of the foregoing.
(b)    Notwithstanding any of the other provisions set forth in this Agreement
or in any other Loan Document, this Agreement shall not constitute a grant of a
security interest in any Excluded Assets and none of the Excluded Assets shall
constitute Collateral.
SECTION 3. REPRESENTATIONS AND WARRANTIES
To induce the Collateral Agent to enter into this Agreement and to induce each
other Secured Party to make their respective extensions of credit to the
Borrowers under the Credit Agreement, each Grantor hereby represents and
warrants to each of the Secured Parties that:
3.1.    Representations in Credit Agreement. The representations and warranties
set forth in Article V of the Credit Agreement as they relate to any Grantor or
to the Loan Documents to which any Grantor is a party, each of which is hereby
incorporated herein by reference mutatis mutandis, are true and correct, in all
material respects (except to the extent such representations and warranties are
qualified by materiality in which case they are true and correct in all
respects), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (or in all
respects, as applicable) as of such earlier date, and the Secured Parties shall
be entitled to rely on each of such representations and warranties as if they
were fully set forth herein, provided that each reference in each such
representation and warranty to any Borrower’s knowledge shall, for the purposes
of this Section 3.1, be deemed to be a reference to such relevant Grantor’s
knowledge.
3.2.    Title; No Other Liens. Each Grantor owns each item of the Collateral
free and clear of any and all Liens or claims, including, without limitation,
Liens arising as a result of such Grantor becoming bound (as a result of merger
or otherwise) as grantor under a security agreement or pledge agreement entered
into by another Person, except, in each case, for Permitted Liens.
3.3.    Valid, Perfected First Priority Liens. The security interests granted
pursuant to this Agreement constitute a legal and valid security interest in
favor of the Collateral Agent, for the benefit of the Secured Parties, securing
the payment and performance of each Grantor’s Secured Obligations and upon
completion of the filings and other actions specified on Schedule 3 (all of
which, in the case of all filings and other documents referred to on such
Schedule, may be filed by the Collateral Agent at any time), will constitute
fully perfected security interests in all of the Collateral prior to all other
Liens on the Collateral except Permitted Liens. To the extent requested by the
Collateral Agent, each Grantor has taken all actions necessary, including
without limitation those specified in Section 4.2, to (i) establish the
Collateral Agent’s “control” (within the meanings


7

--------------------------------------------------------------------------------




of Sections 8-106 and 9-106 of the UCC) over any portion of the Collateral
constituting Certificated Securities or Uncertificated Securities or (ii)
establish the Collateral Agent’s “control” (within the meaning of Section 9-104
of the UCC) over all Deposit Accounts (other than Excluded Accounts).
3.4.    Name; Jurisdiction of Organization, Etc. As of the Execution Date, (a)
each Grantor’s exact legal name (as indicated on the public record of such
Grantor’s jurisdiction of formation or organization), jurisdiction of
organization and the location of each Grantor’s chief executive office or sole
place of business are specified on Schedule 4; (b) each Grantor is organized
solely under the law of the jurisdiction so specified and has not filed any
certificates of domestication, transfer or continuance in any other
jurisdiction; (c) except as specified on Schedule 4, it has not changed its
name, jurisdiction of organization, chief executive office or sole place of
business (if applicable) or its corporate structure in any way (e.g., by merger,
consolidation, change in corporate form or otherwise) within the past four
months; and (d) unless otherwise stated on Schedule 4, no Grantor is a
transmitting utility as defined in UCC § 9-102(a)(80).
3.5.    Investment Property. As of the Execution Date:
(a)    Schedule 2 sets forth under the headings “Pledged Stock”, “Pledged LLC
Interests” and “Pledged Partnership Interests”, respectively, all of the Pledged
Equity Interests owned by any Grantor and required to be pledged hereunder and
such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage of membership interests or percentage of
partnership interests of the respective issuers thereof indicated on such
Schedule. Schedule 2 hereto sets forth under the headings “Pledged Debt
Securities” or “Pledged Notes” all of the Pledged Debt Securities and Pledged
Notes (in each case with a value in excess of $3,000,000, individually) owned by
any Grantor and required to be pledged hereunder, and all of such Pledged Debt
Securities and Pledged Notes, to the knowledge of such Grantor, are the legal,
valid and binding obligation of the issuers thereof enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other Laws relating to or affecting
creditors’ rights generally, general principles of equity, regardless of whether
considered in a proceeding in equity or at law and an implied covenant of good
faith and fair dealing;
(b)    Schedule 2 sets forth under the headings “Securities Accounts,”
“Commodities Accounts,” and “Deposit Accounts,” respectively, all of the
Securities Accounts, Commodities Accounts and Deposit Accounts in which each
Grantor has an interest (other than, in each case, Excluded Accounts). Each
Grantor is the sole entitlement holder or customer of each such account, and
such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Collateral Agent pursuant hereto) having “control” (within the
meanings of Sections 8-106, 9-106 and 9-104 of the UCC) over, or any other
interest in, any such Securities Account, Commodity Account or Deposit Account
or any securities, commodities or other property credited thereto;
(c)    All of the shares of Pledged Equity Interests required to be pledged by
such Grantor hereunder constitute all of the issued and outstanding shares of
all classes of the Equity Interests of each Issuer owned by such Grantor (other
than any Excluded Assets);


8

--------------------------------------------------------------------------------




(d)    All of the shares of Pledged Equity Interests required to be pledged
hereunder have been duly and validly issued and (other than such Pledged Equity
Interests consisting of limited liability or partnership interests which cannot
be fully paid or which cannot be nonassessable) are fully paid and
nonassessable;
(e)    Except as set forth on Schedule 2, there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interest required to
be pledged hereunder;
(f)    Except as set forth on Schedule 2, there are no limited liability company
or limited partnership interests issued by an Issuer (other than any Immaterial
Restricted Subsidiary) required to be pledged hereunder that constitute a
“security” within the meaning of Article 8 of the UCC.
3.6.    Commercial Tort Claims. As of the Execution Date, all Commercial Tort
Claims in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) of $3,000,000 or more of
each Grantor in existence on the Execution Date are described on Schedule 5.
3.7.    Intellectual Property. As of the Execution Date, (a) Schedule 6 sets
forth, for each Grantor, a true and accurate list of: (i) all registrations and
applications for registration of any United States Copyright owned by such
Grantor; (ii) all United States Patents and applications for Patents owned by
such Grantor; and (iii) all registrations and applications in connection with
United States Trademarks owned by such Grantor, each of which is required to be
pledged hereunder; (b) except as set forth on Schedule 6, such Grantor is the
sole and exclusive owner of the entire and unencumbered right, title and
interest in and to such listed Intellectual Property, as well as any other
material Intellectual Property owned by such Grantor, in each case free and
clear of all Liens, claims and exclusive licenses, except for Permitted Liens;
(c) except as set forth on Schedule 6, such Grantor has not made a previous
assignment, sale, transfer, exclusive license, or similar arrangement
constituting a present or future assignment, sale, transfer, exclusive license
or similar arrangement of any material Intellectual Property that has not been
terminated or released; and (d) Schedule 6 lists all exclusive, inbound
Copyright Licenses held by such Grantor pursuant to which such Grantor has been
granted rights in or to any registered United States Copyrights.
3.8.    Special Collateral. As of the Execution Date, none of the Collateral
constitutes, or is the Proceeds of, (a) Farm Products, (b) Manufactured Homes,
(c) Health-Care Insurance Receivables, (d) timber to be cut, or (e) aircraft,
engines, satellites, ships or railroad rolling stock, in each case with a value
of individually greater than $3,000,000.
SECTION 4. COVENANTS
Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Payment in Full of the Secured Obligations
shall have occurred:
4.1.    Covenants in Credit Agreement. Each Grantor shall take, or shall refrain
from taking, as the case may be, each action that is necessary to be taken or
not taken under the terms of the Credit Agreement, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Grantor.


9

--------------------------------------------------------------------------------




4.2.    Delivery of and Control of Instruments, Chattel Paper, Negotiable
Documents, Investment Property. (a) If any of the Collateral (with a value in
excess of $3,000,000, individually, for Collateral other than Pledged Equity
Interests) becomes evidenced or represented by any Instrument, Certificated
Security, Negotiable Document or Tangible Chattel Paper, such Instrument,
Certificated Security, Negotiable Document or Tangible Chattel Paper shall be
delivered to the Collateral Agent (or its bailee pursuant to the terms of the
ABL Intercreditor Agreement) within 30 days of the date that the financial
statements referred to in Section 6.01(a) and Section 6.01(b) of the Credit
Agreement are required to be delivered (or a later date to which the
Administrative Agent agrees), duly endorsed in a manner reasonably satisfactory
to the Collateral Agent, to be held as Collateral pursuant to this Agreement.
(b)    If any of the Pledged Equity Interests owned by a Grantor (other than any
Immaterial Restricted Subsidiary) required to be pledged hereunder becomes
evidenced or represented by an Uncertificated Security, the Grantors shall
within 30 days of the date that the financial statements referred to in Section
6.01(a) and Section 6.01(b) of the Credit Agreement are required to be delivered
(or a later date to which the Administrative Agent agrees), cause the relevant
Issuer either (i) to register the Collateral Agent as the registered owner of
such Uncertificated Security, upon original issue or registration of transfer,
or (ii) to agree in writing with the relevant Grantor and the Collateral Agent
that the relevant Issuer will, upon an Event of Default, comply with
instructions with respect to such Uncertificated Security originated by the
Collateral Agent without further consent of the relevant Grantor, such agreement
to be in substantially the form of Annex 2 or in form and substance reasonably
satisfactory to the Collateral Agent.
4.3.    Maintenance of Perfected Security Interest; Further Assurances. (a) Each
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
3.3 and shall take all reasonable actions to defend such security interest
against the claims and demands of all Persons whomsoever (subject to Permitted
Liens permitted to exist on the Collateral under Section 3.3).
(b)    At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (i) the filing of any financing
or continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby and (ii) in the case of Investment Property, Deposit Accounts
(other than any Excluded Account) and any other relevant Collateral, taking any
actions necessary to enable the Collateral Agent to obtain “control” (within the
meaning of the applicable Uniform Commercial Code) with respect thereto to the
extent required hereunder, including without limitation, executing and
delivering and causing the relevant depositary bank or securities intermediary
to execute and deliver a control agreement in form and substance reasonably
satisfactory to the Collateral Agent.
4.4.    Investment Property. If a Grantor shall become entitled to receive or
shall receive any stock or other ownership certificate (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of


10

--------------------------------------------------------------------------------




capital or any certificate issued in connection with any reorganization), or
option or rights in respect of the Pledged Equity Interest of any Issuer
required to be pledged hereunder, whether in addition to, in substitution of, as
a conversion of, or in exchange for, any shares of or other ownership interests
in such Pledged Equity Interests, or otherwise in respect thereof, such Grantor
shall accept the same as the agent of the Secured Parties, hold the same in
trust for the Secured Parties and deliver the same forthwith to the Collateral
Agent (or its bailee pursuant to the terms of the ABL Intercreditor Agreement)
within 30 days of the date that the financial statements referred to in Section
6.01(a) and Section 6.01(b) of the Credit Agreement are required to be delivered
(or a later date to which the Administrative Agent agrees), in the exact form
received, duly endorsed by such Grantor to the Collateral Agent, if required,
and if requested by the Collateral Agent, an undated stock power covering such
certificate duly executed in blank by such Grantor to be held by the Collateral
Agent (or its bailee pursuant to the terms of the ABL Intercreditor Agreement),
subject to the terms hereof, as additional collateral security for the Secured
Obligations. If an Event of Default shall have occurred and be continuing and
any sums of money or property so paid or distributed in respect of the Pledged
Equity Interests required to be pledged hereunder shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Collateral Agent, hold such money or property in trust for the Secured
Parties, segregated from other funds of such Grantor, as additional collateral
security for the Secured Obligations.
4.5.    Voting and Other Rights with Respect to Pledged Securities. Unless an
Event of Default shall have occurred and be continuing and the relevant Grantor
shall have received written notice from the Collateral Agent, such Grantor shall
be permitted to receive all dividends and distributions paid in respect of the
Pledged Equity Interests required to be pledged hereunder and all payments made
in respect of the Pledged Notes or Pledged Debt Securities required to be
pledged hereunder, to the extent permitted by the Credit Agreement and to
exercise all voting and corporate rights with respect to such Pledged Equity
Interests. If an Event of Default shall occur and be continuing and the relevant
Grantor shall have received written notice from the Collateral Agent: (i) all
rights of the relevant Grantor to exercise or refrain from exercising the voting
and other consensual rights with respect to Pledged Securities required to be
pledged hereunder, which it would otherwise be entitled to exercise shall cease
and all such rights shall thereupon become vested in the Collateral Agent who
shall thereupon have the sole right, but shall be under no obligation, to
exercise or refrain from exercising such voting and other consensual rights,
(ii) the Collateral Agent shall have the right to transfer all or any portion of
such Pledged Securities to its name or the name of its nominee or agent, (iii)
the Collateral Agent shall have the right at any time to exchange any
certificates or instruments representing any Pledged Securities required to be
pledged hereunder for certificates or instruments of smaller or larger
denominations and (iv) in order to permit the Collateral Agent to exercise the
voting and other consensual rights which it may be entitled to exercise pursuant
hereto and to receive all dividends and other distributions which it may be
entitled to receive hereunder, the relevant Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Collateral Agent all
proxies, dividend payment orders and other instruments as the Collateral Agent
may from time to time reasonably request and the relevant Grantor acknowledges
that the Collateral Agent may utilize the power of attorney set forth herein.
Each Grantor hereby authorizes and instructs each Issuer of Pledged Securities
required to be pledged hereunder to (i) comply with any instruction received by
it from the Collateral Agent in writing that (x) states that an Event of Default
has occurred and is continuing and (y) is otherwise in accordance with the terms
of this Agreement, without any other


11

--------------------------------------------------------------------------------




or further instructions from the relevant Grantor, and each Grantor agrees that
the Issuer shall be fully protected in so complying, and (ii) if an Event of
Default shall have occurred and be continuing and any Issuer shall have received
notice from the Collateral Agent, pay any dividends or other payments with
respect to such Pledged Securities directly to the Collateral Agent.
4.6.    Commercial Tort Claims. If any Grantor shall at any time after the date
of this Agreement acquire a Commercial Tort Claim in an amount (taking the
greater of the aggregate claimed damages thereunder or the reasonably estimated
value thereof) of $3,000,000 or more, such Grantor shall within 30 days of the
date that the financial statements referred to in Section 6.01(a) and Section
6.01(b) of the Credit Agreement are required to be delivered (or a later date to
which the Administrative Agent agrees), notify the Collateral Agent thereof in a
writing signed by such Grantor and shall promptly thereafter grant to the
Collateral Agent a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement.
4.7.    Intellectual Property. (a) Such Grantor will not, without the prior
written consent of the Collateral Agent, do any act or omit to do any act
whereby any material Intellectual Property may lapse, become abandoned,
cancelled, dedicated to the public, forfeited, or otherwise impaired, or abandon
any application or any right to file an application for a Copyright, Patent, or
Trademark listed in Schedule 6, except, in each case, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
(b)    Such Grantor agrees that should it hereafter (i) obtain an ownership
interest in any item of Intellectual Property, (ii) obtain an exclusive license
to any Copyrights, (iii) (either by itself or through any agent, employee,
licensee, or designee) file any application for the registration or issuance of
any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office, or any similar office or agency in any other
country or in any political subdivision of any of the foregoing; or (iv) file a
Statement of Use or an Amendment to Allege Use with respect to any
“intent-to-use” Trademark application (the items in clauses (i), (ii), (iii) and
(iv), collectively, the “After-Acquired Intellectual Property”), then the
provisions of Section 2 shall automatically apply thereto and such Grantor shall
comply with the terms of the Credit Agreement, including by executing IP
Security Agreements as reasonably requested by the Administrative Agent or the
Collateral Agent with respect to any United States After-Acquired Intellectual
Property in order to record the security interest granted herein to the
Collateral Agent for the benefit of the Secured Parties with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable.
(c)    In the event that any material Intellectual Property owned by any Grantor
is infringed, misappropriated, diluted or otherwise violated by another Person,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, such Grantor shall promptly take all actions (as
determined in its own reasonable business judgment) to stop such infringement,
misappropriation, dilution or other violation and protect its rights in such
material Intellectual Property including, but not limited to, if so determined
in its own reasonable business judgment, the initiation of a suit for injunctive
relief and to recover damages.
4.8.    Vehicles. With respect to any Vehicle required to be pledged hereunder,
upon the reasonable request of the Collateral Agent after an Event of Default
has occurred and is continuing, all applications for certificates of title or
ownership indicating the Collateral Agent’s first priority


12

--------------------------------------------------------------------------------




security interest in the Vehicle covered by such certificate, and any other
necessary documentation, shall be filed in each office in each jurisdiction
which the Collateral Agent shall deem advisable to perfect its security
interests in such Vehicles.
4.9.    Government Receivables. If any Grantor shall at any time after the date
of this Agreement acquire or become the beneficiary of Receivables required to
the pledged hereunder in excess of $3,000,000 in the aggregate in respect of
which the account debtor is a Governmental Authority, such Grantor shall (i)
within 30 days of the date that the financial statements referred to in Section
6.01(a) and Section 6.01(b) of the Credit Agreement are required to be delivered
(or a later date to which the Administrative Agent agrees), (ii) upon the
reasonable request of the Collateral Agent, shall take any necessary steps to
perfect the Lien of the Collateral Agent for the benefit of the Secured Parties
therein, and (iii) make such Lien enforceable against the account debtor.
4.10.    Deposit Accounts. Each Grantor (other than Immaterial Restricted
Subsidiaries) shall deliver to the Collateral Agent (i) within 60 days of the
Execution Date (or such longer period as may be agreed by the Collateral Agent)
an executed deposit account control agreement in form and substance reasonably
satisfactory to the Collateral Agent, providing for springing cash dominion upon
an Event of Default, over all Deposit Accounts of the Grantors (other than
Immaterial Restricted Subsidiaries) other than Excluded Accounts and (ii) within
30 days of the date that the financial statements referred to in Section 6.01(a)
and Section 6.01(b) of the Credit Agreement are required to be delivered (or a
later date to which the Administrative Agent agrees), cause any new Deposit
Account (other than Excluded Accounts) to be subject to such control agreement
or another control agreement in form and substance reasonably satisfactory to
the Collateral Agent.
SECTION 5. REMEDIAL PROVISIONS
5.1.    Proceeds to be Turned Over To Collateral Agent. If an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, cash equivalents, checks and other near-cash items shall be held by
such Grantor in trust for the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon request by the Collateral Agent, be
turned over to the Collateral Agent in the exact form received by such Grantor
(duly endorsed by such Grantor to the Collateral Agent, if required). All
Proceeds received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a Collateral Account maintained under its sole dominion and
control. All Proceeds while held by the Collateral Agent in a Collateral Account
(or by such Grantor in trust for the Secured Parties) shall continue to be held
as collateral security for all the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 5.2.
5.2.    Application of Proceeds. All proceeds received by the Collateral Agent
in respect of any sale of, any collection from, or other realization upon all or
any part of the Collateral shall be applied by the Collateral Agent as provided
in Section 8.04 of the Credit Agreement. Any proceeds not applied shall be held
by the Collateral Agent as Collateral.
5.3.    Code and Other Remedies. (a) If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights


13

--------------------------------------------------------------------------------




and remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the UCC (whether or not the UCC
applies to the affected Collateral) and all rights under any other applicable
law or in equity. Without limiting the generality of the foregoing, the
Collateral Agent, without demand of performance or other demand, defense,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, presentments, protests, defenses, advertisements
and notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, license, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party, on the internet or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Collateral Agent
may store, repair or recondition any Collateral or otherwise prepare any
Collateral for disposal in the manner and to the extent that the Collateral
Agent deems appropriate. Each Secured Party shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold or to
become the licensor of all or any such Collateral, free of any right or equity
of redemption in any Grantor, which right or equity is hereby waived and
released. For purposes of bidding and making settlement or payment of the
purchase price for all or a portion of the Collateral sold at any such sale made
in accordance with the UCC or other applicable laws, including, without
limitation, the Bankruptcy Code of the United States, the Collateral Agent, as
agent for and representative of the Secured Parties in accordance with the
Credit Agreement, shall be entitled to credit bid and use and apply the Secured
Obligations (or any portion thereof) as a credit on account of the purchase
price for any Collateral payable by the Collateral Agent at such sale, such
amount to be apportioned ratably to the Secured Obligations of the Secured
Parties in accordance with their pro rata share of such Secured Obligations.
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of each Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) days’ notice to such Grantor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. The Collateral Agent
may sell the Collateral without giving any warranties as to the Collateral. The
Collateral Agent may specifically disclaim or modify any warranties of title or
the like. The foregoing will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Each Grantor agrees
that it would not be commercially unreasonable for the Collateral Agent to
dispose of the Collateral or any portion thereof by using Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets. Each Grantor hereby waives any claims against the Collateral
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at


14

--------------------------------------------------------------------------------




such a private sale was less than the price which might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree. Each Grantor further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Agent shall have the right to enter onto the property where any
Collateral is located without any obligation to pay rent and take possession
thereof with or without judicial process. The Collateral Agent shall have no
obligation to marshal any of the Collateral.
(b)    The Collateral Agent shall deduct from such Proceeds all reasonable costs
and expenses of every kind incurred in connection with the exercise of its
rights and remedies against the Collateral or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Secured Parties hereunder, including, without limitation,
reasonable and documented attorneys’ fees and disbursements. Any net Proceeds
remaining after such deductions shall be applied in accordance with Section 5.2.
If the Collateral Agent sells any of the Collateral upon credit, the relevant
Grantor will be credited only with payments actually made by the purchaser and
received by the Collateral Agent. In the event the purchaser fails to pay for
the Collateral, the Collateral Agent may resell the Collateral and the relevant
Grantor shall be credited with proceeds of the sale. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against any Secured Party arising out of the exercise by it or them of
any rights hereunder.
5.4.    Certain Matters Relating to Receivables. The Collateral Agent hereby
authorizes each Grantor to collect such Grantor’s Receivables included in the
Collateral; provided, however, that the Collateral Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Collateral Agent at any
time after the occurrence and during the continuance of an Event of Default, any
payments of Receivables included in the Collateral, when collected by any
Grantor, (i) shall forthwith (and, in any event, within two (2) Business Days)
be deposited by such Grantor in the exact form received, duly endorsed by such
Grantor to the Collateral Agent if required, in a Collateral Account maintained
under the sole dominion and control of the Collateral Agent, subject to
withdrawal by the Collateral Agent for the account of the Secured Parties only
as provided in Section 5.2, and (ii) until so turned over, shall be held by such
Grantor in trust for the Secured Parties, segregated from other funds of such
Grantor.
For the avoidance of doubt, it is understood that the provisions of this Section
5.4 shall only be operative when an Event of Default has occurred and is
continuing.


5.5.    Effect of Securities Laws. Each Grantor recognizes that the Collateral
Agent may be unable to effect a public sale of any or all of the Pledged Equity
Interests or Pledged Debt Securities by reason of certain prohibitions contained
in the Securities Act and applicable state securities laws or otherwise, and may
be compelled to resort to one or more private sales thereof to a restricted
group of purchasers which will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof. Each Grantor acknowledges and agrees that
any such private sale may result in prices and other terms less favorable than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a


15

--------------------------------------------------------------------------------




commercially reasonable manner. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Equity Interests or the Pledged
Debt Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if the Issuer would agree to do so.
5.6.    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the reasonable and documented fees and
disbursements of any attorneys employed by any Secured Party to collect such
deficiency.
SECTION 6. POWER OF ATTORNEY AND FURTHER ASSURANCES
6.1.    Collateral Agent’s Appointment as Attorney-in-Fact, Etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Collateral Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys with respect to any Collateral and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Collateral Agent for the purpose
of collecting any and all such moneys due with respect to any other Collateral
whenever payable;
(ii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or purchase any insurance called for
by the terms of this Agreement or the other Loan Documents and pay all or any
part of the premiums therefor and the costs thereof;
(iii)    execute, in connection with any sale provided for in Section 5.3 or
Section 5.4, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral;
(iv)    in the case of any Intellectual Property constituting Collateral,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Collateral Agent may request to evidence the
Collateral Agent’s and the Secured Parties’ security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby; and
(v)    (1) sign and endorse any assignments, verifications, notices and other
documents in connection with any of the Collateral; (2) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any


16

--------------------------------------------------------------------------------




Collateral; (3) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (4) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; and (5)
generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that, except as provided in Section 6.1(b), it will not exercise
any rights under the power of attorney provided for in this Section 6.1(a)
unless an Event of Default shall have occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements in
this Agreement, the Collateral Agent, at its option, but without any obligation
so to do, may perform or comply, or otherwise cause performance or compliance,
with such agreements; provided, however, that unless an Event of Default has
occurred and is continuing, the Collateral Agent shall not exercise this power
without first making written demand on such Grantor and such Grantor failing to
promptly comply therewith.
(c)    The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1 shall be payable by such Grantor to
the extent that they would be payable by the Borrowers pursuant to Section
10.04(a) of the Credit Agreement.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until a Payment in Full of the Secured Obligations.
6.2.    Authorization of Financing Statements. Each Grantor acknowledges that
pursuant to Section 9-509(b) of the UCC and any other applicable law, the
Collateral Agent is authorized to file or record financing or continuation
statements (including financing statements and continuations covering
As-Extracted Collateral to the extent not covered by a Mortgage), and amendments
thereto, and other filing or recording documents or instruments with respect to
the Collateral in such form and in such offices as the Collateral Agent
reasonably determines appropriate to perfect or maintain the perfection of the
security interests of the Collateral Agent under this Agreement. Each Grantor
agrees that such financing statements may describe the collateral in the same
manner as described in this Agreement or such other description as the
Collateral Agent, in its reasonable judgment, determines is necessary or
advisable, including using the collateral description “all personal property”. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.


17

--------------------------------------------------------------------------------




SECTION 7. LIEN ABSOLUTE
7.1.    Security Interest Absolute. All rights of the Collateral Agent and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of, and each Grantor hereby waives, to the extent permitted by law,
all rights, claims, and defenses that it might otherwise have (now or in the
future) (other than related to payment and performance) with respect to, in each
case: (a) any lack of validity or enforceability of the Credit Agreement, any
other Loan Document, any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any renewal or extension of, or
any increase in the amount of the Secured Obligations, any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment, supplement, modification or waiver
of or any consent to any departure from the Credit Agreement or any other Loan
Document (other than this Agreement or, solely with respect to the Borrowers,
the Credit Agreement) or any Secured Hedging Agreement, (c) any defense, set-off
or counterclaim which may at any time be available to or be asserted by any
Borrower or any other Person against any Secured Party, (d) any exchange,
release or nonperfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Secured Obligations or (e) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.
7.2.    Continuing Rights. When making any demand hereunder or otherwise
pursuing its rights and remedies hereunder against any Grantor, the Collateral
Agent may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against any Borrower,
such Grantor or any other Person or against any collateral security or guarantee
for the Secured Obligations or any right of offset with respect thereto, and any
failure by the Collateral Agent to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Borrower, such Grantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of any Borrower, such
Grantor or any other Person or any such collateral security, guarantee or right
of offset, shall not relieve such Grantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Secured Party against such
Grantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
SECTION 8. THE COLLATERAL AGENT
8.1.    Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the other Secured Parties,
be governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.


18

--------------------------------------------------------------------------------




8.2.    No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any other Secured Party to exercise any such powers. The
Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession is to comply with
Section 9-207 of the UCC. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence, bad faith or
willful misconduct as determined by a final, non-appealable judgment of a court
of competent jurisdiction.
8.3.    Appointment Pursuant to Credit Agreement. The Collateral Agent has been
appointed to act as Collateral Agent hereunder by the Lenders and, by their
acceptance of the benefits hereof, the other Secured Parties. The Collateral
Agent shall be obligated, and shall have the right hereunder, to make demands,
to give notices, to exercise or refrain from exercising any rights, and to take
or refrain from taking any action (including, without limitation, the release or
substitution of Collateral), solely in accordance with this Agreement and the
Credit Agreement; provided, the Collateral Agent shall exercise, or refrain from
exercising, any remedies provided for herein in accordance with the terms of the
Credit Agreement. In furtherance of the foregoing provisions of this Section
8.3, each Secured Party, by its acceptance of the benefits hereof, agrees that
it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
benefit of Secured Parties in accordance with the terms of this Section 8.3. The
rights, privileges, protections and immunities in the Credit Agreement for the
benefit of the Collateral Agent and the other provisions of the Credit Agreement
relating to the Collateral Agent are hereby incorporated herein with respect to
the Collateral Agent.
8.4.    Hedge Bank. No Hedge Bank that obtains the benefits of this Agreement,
any other Security Document or any Collateral by virtue of the provisions of the
Credit Agreement or of any other Security Document, shall have any right to
notice of any action or to consent to, direct or object to any action under any
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Agreement to the contrary, the
Collateral Agent shall not be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Secured Obligations
arising under Secured Hedging Agreements unless the Collateral Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Collateral Agent may request, from the
applicable Hedge Bank.
SSECTION 9. MISCELLANEOUS
9.1.    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.01 of the Credit Agreement. After Payment in Full, the
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified by a written instrument executed by each affected Grantor and the
Collateral Agent.


19

--------------------------------------------------------------------------------




9.2.    Notices. All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.02 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Grantor shall be addressed to such Grantor at its notice
address set forth on Schedule 7.
9.3.    No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party
shall by any act (except by a written instrument pursuant to Section 9.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced to any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
9.4.    Enforcement Expenses; Indemnification. (a) Each Grantor agrees to pay or
reimburse the fees and expenses contemplated by Section 10.04 of the Credit
Agreement.
(b)    Each Grantor, jointly and severally with the other Grantors, agrees to
indemnify, and to hold the Secured Parties harmless from, any and all any and
all losses, claims, damages, liabilities to the extent such Grantor would be
required to do so pursuant to Section 10.04 of the Credit Agreement.
(c)    The agreements in this Section 9.4 shall survive Payment in Full and all
other amounts payable under the Credit Agreement, the other Loan Documents and
the Secured Hedging Agreements.
9.5.    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement, except through a transaction permitted by the Credit Agreement,
without the prior written consent of the Collateral Agent and any attempted
assignment, transfer or delegation without such consent shall be null and void.
9.6.    Set-Off. Each Grantor hereby irrevocably authorizes each Secured Party
at any time and from time to time pursuant to, and to the extent set forth in,
Section 10.08 of the Credit Agreement, upon any amount becoming due and payable
hereunder, without notice to such Grantor, any such notice being expressly
waived by such Grantor, to set-off and appropriate and apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such party to or for the credit or the
account of such Grantor, or any part thereof in such amounts as such Secured
Party may elect, against and on account of the obligations and liabilities of
such Grantor to such Secured Party hereunder and claims of every nature and
description of such Secured Party against


20

--------------------------------------------------------------------------------




such Grantor, in any currency, arising hereunder, under the Credit Agreement or
any other Loan Document, as such Secured Party may elect, whether or not such
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. Each Secured Party
exercising any right of set-off shall notify the relevant Grantor promptly of
any such set-off and the application made by such Secured Party of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Secured Party under
this Section 9.6 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Secured Party may have.
9.7.    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
9.8.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction with respect to any Grantor shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof with
respect to such Grantor, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction with respect to such Grantor. The parties hereto shall
endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
9.9.    Section Headings. The Section headings and Table of Contents used in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.
9.10.    Integration. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Collateral Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof and thereof. There are no
promises, undertakings, representations or warranties by any Secured Party
relative to the subject matter hereof and thereof not expressly set forth or
referred to herein or therein.
9.11.    GOVERNING LAW. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
9.12.    Submission to Jurisdiction; Waivers. SUBJECT TO CLAUSE (E) OF THE
FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING
OUT OF OR RELATING HERETO SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED
STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT
HAVE SUBJECT MATTER


21

--------------------------------------------------------------------------------




JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE (SUBJECT TO CLAUSE (E) BELOW) JURISDICTION AND
VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.02 OF THE CREDIT
AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE GRANTOR IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS, ARRANGERS, COLLATERAL
AGENT AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY
LOAN DOCUMENT OR AGAINST ANY COLLATERAL OR THE ENFORCEMENT OF ANY JUDGMENT, AND
HEREBY SUBMITS TO THE JURISDICTION OF, AND CONSENTS TO VENUE IN, ANY SUCH COURT.
EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
9.13.    Acknowledgments. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents and the provisions of Section 10.18 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the relationship between
the Grantors, on the one hand, and the Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
9.14.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER


22

--------------------------------------------------------------------------------




PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.14. EACH PARTY HERETO FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.
9.15.    Release.
(a)    Upon Payment in Full of the Secured Obligations, the Collateral shall be
automatically released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination and subject to the terms
of the Intercreditor Agreements, the Collateral Agent shall deliver to such
Grantor any Collateral held by the Collateral Agent hereunder, and execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.
(b)    The Collateral shall otherwise be released from the Liens created hereby
on the terms and conditions of and to the extent provided by Section 10.19 of
the Credit Agreement.
(c)    Until Payment in Full of the Secured Obligations, each Grantor
acknowledges that it is not authorized to file any financing statement amendment
or termination statement with respect to any financing statement originally
filed in connection herewith without the prior written consent of the Collateral
Agent, subject to each Grantor’s rights under Section 9-509(d) of the UCC.
9.16.    Additional Grantors. Each Subsidiary of a Borrower that is required to
become a party to this Agreement pursuant to Section 6.16 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
9.17.    Restatement.
(a)    On the Closing Date, that certain Pledge and Security Agreement, dated as
of March 17, 2017 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Pledge and Security Agreement”) shall be amended and
restated in its entirety by this Agreement, and the Existing Pledge and Security
Agreement shall thereafter be of no further force and effect, except that the
Grantors, the Collateral Agent and the Secured Parties agree that (i) Liens
created under the Existing Pledge and Security Agreement shall continue to exist
under and be evidenced by this Agreement, (ii) the Existing Pledge and Security
Agreement shall continue to evidence the representations and warranties made by
the Grantors prior to the Closing Date, and (iii) the Existing Pledge and
Security Agreement shall continue to evidence any action or omission


23

--------------------------------------------------------------------------------




performed or required to be performed pursuant to the Existing Pledge and
Security Agreement prior to the Closing Date (including any failure, prior to
the Closing Date, to comply with the covenants contained in the Existing Pledge
and Security Agreement). The amendments and restatements set forth herein shall
not cure any breach thereof or any “Default” or “Event of Default” under and as
defined in the Existing Credit Agreement existing prior to the Closing Date.
This Agreement is not in any way intended to constitute a novation of the
obligations and liabilities existing under the Existing Pledge and Security
Agreement.
(b)    The terms and conditions of this Agreement and the Collateral Agent’s and
the Secured Parties’ rights and remedies under this Agreement and the other Loan
Documents shall apply to all of the Obligations incurred under the Existing
Credit Agreement as amended and restated by the Credit Agreement.
(c)    On and after the Closing Date, (i) all references to the Existing Pledge
and Security Agreement (or to any amendment or any amendment and restatement
thereof) in the Loan Documents (other than this Agreement) shall be deemed to
refer to the Existing Pledge and Security Agreement, as amended and restated
hereby, (ii) all references to any section (or subsection) of the Existing
Pledge and Security Agreement or in any Loan Document (but not herein) shall be
amended to become, mutatis mutandis, references to the corresponding provisions
of this Agreement and (iii) except as the context otherwise provides, on or
after the Closing Date, all references to this Agreement herein (including for
purposes of indemnification and reimbursement of fees) shall be deemed to be
references to the Existing Pledge and Security Agreement, as amended and
restated hereby.
(d)    This amendment and restatement is limited as written and is not a consent
to any other amendment, restatement or waiver, whether or not similar and,
except as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
specifically amended hereby or by any other Loan Document.
[Signature Pages Follow]


24

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Pledge and Security Agreement to be duly executed and delivered as of the date
first above written.
GRANTORS:
 
 
CONTURA ENERGY, INC.
 
 
By:
/s/ C. Andrew Eidson
Name:
C. Andrew Eidson
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 
 
 
 
CONTURA MINING HOLDING, LLC
 
 
By:
/s/ C. Andrew Eidson
Name:
C. Andrew Eidson
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 
 
 
 
CONTURA ENERGY, LLC
 
 
By:
/s/ C. Andrew Eidson
Name:
C. Andrew Eidson
Title:
Manager and President
 
 
 
 
CONTURA ENERGY SERVICES, LLC
 
 
By:
/s/ C. Andrew Eidson
Name:
C. Andrew Eidson
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
ALPHA NATURAL RESOURCES HOLDINGS, INC.
ANR, INC.
 
 
By:
/s/ C. Andrew Eidson
Name:
C. Andrew Eidson
Title:
Chief Financial Officer



Signature Page to Amended and Restated Pledge and Security Agreement - Contura

--------------------------------------------------------------------------------




CUMBERLAND COAL RESOURCES, LP
EMERALD COAL RESOURCES, LP
By: Pennsylvania Services, LLC, its general partner
 
 
By:
/s/ C. Andrew Eidson
Name:
C. Andrew Eidson
Title:
Treasurer

CONTURA COAL RESOURCES, LLC
CONTURA PENNSYLVANIA LAND, LLC
CONTURA WYOMING LAND, LLC
EMERALD CONTURA, LLC
CONTURA PENNSYLVANIA TERMINAL, LLC
DICKENSON-RUSSELL CONTURA, LLC
PARAMONT CONTURA, LLC
POWER MOUNTAIN CONTURA, LLC
CONTURA CAPP LAND, LLC
CONTURA COAL SALES, LLC
CONTURA COAL WEST, LLC
CONTURA EUROPEAN MARKETING, LLC
CONTURA FREEPORT, LLC
CONTURA TERMINAL, LLC
CUMBERLAND CONTURA, LLC
NICHOLAS CONTURA, LLC
CONTURA EXCAVATING & GRADING, LLC
ALEX ENERGY, LLC
ALPHA AMERICAN COAL COMPANY, LLC
ALPHA AMERICAN COAL HOLDING, LLC
ALPHA APPALACHIA HOLDINGS, LLC
ALPHA APPALACHIA SERVICES, LLC
ALPHA COAL RESOURCES COMPANY, LLC
ALPHA COAL SALES CO., LLC
ALPHA COAL WEST, LLC
ALPHA EUROPEAN SALES, LLC

By:
/s/C. Andrew Eidson
Name:
C. Andrew Eidson
Title:
Treasurer



Signature Page to Amended and Restated Pledge and Security Agreement - Contura

--------------------------------------------------------------------------------




ALPHA INDIA, LLC
ALPHA LAND AND RESERVES, LLC
ALPHA MIDWEST HOLDING COMPANY, LLC
ALPHA NATURAL RESOURCES INTERNATIONAL, LLC
ALPHA NATURAL RESOURCES SERVICES, LLC
ALPHA NATURAL RESOURCES, LLC
ALPHA PA COAL TERMINAL, LLC
ALPHA SHIPPING AND CHARTERING, LLC
ALPHA SUB EIGHT, LLC
ALPHA SUB ELEVEN, INC.
ALPHA SUB NINE, LLC
ALPHA SUB ONE, LLC
ALPHA SUB TEN, INC.
ALPHA SUB TWO, LLC
ALPHA TERMINAL COMPANY, LLC
ALPHA WYOMING LAND COMPANY, LLC
AMFIRE HOLDINGS, LLC
AMFIRE MINING COMPANY, LLC
AMFIRE, LLC
ANR SECOND RECEIVABLES FUNDING, LLC
APPALACHIA COAL SALES COMPANY, LLC
APPALACHIA HOLDING COMPANY, LLC
ARACOMA COAL COMPANY, LLC
AXIOM EXCAVATING AND GRADING SERVICES, LLC
BANDMILL COAL, LLC
BANDYTOWN COAL COMPANY
BARBARA HOLDINGS INC.
BARNABUS LAND COMPANY
BELFRY COAL CORPORATION
BIG BEAR MINING COMPANY, LLC
BLACK CASTLE MINING COMPANY, LLC
BLACK KING MINE DEVELOPMENT CO.
BLACK MOUNTAIN CUMBERLAND RESOURCES, LLC
BOONE EAST DEVELOPMENT CO., LLC
BROOKS RUN SOUTH MINING, LLC
BUCHANAN ENERGY COMPANY, LLC
CASTLE GATE HOLDING COMPANY
CLEAR FORK COAL COMPANY

By:
/s/ C. Andrew Eidson
Name:
C. Andrew Eidson
Title:
Treasurer



Signature Page to Amended and Restated Pledge and Security Agreement - Contura

--------------------------------------------------------------------------------




COAL GAS RECOVERY II, LLC
CRYSTAL FUELS COMPANY
DEHUE COAL COMPANY
DELBARTON MINING COMPANY, LLC
DELTA MINE HOLDING COMPANY
DFDSTE, LLC
DICKENSON-RUSSELL COAL COMPANY, LLC
DICKENSON-RUSSELL LAND AND RESERVES, LLC
DRIH CORPORATION
DUCHESS COAL COMPANY
EAGLE ENERGY, INC.
ELK RUN COAL COMPANY, LLC
ENTERPRISE MINING COMPANY, LLC
ESPERANZA COAL CO., LLC
FOUNDATION MINING, LLC
FOUNDATION PA COAL COMPANY, LLC
FOUNDATION ROYALTY COMPANY
FREEPORT MINING, LLC
FREEPORT RESOURCES COMPANY, LLC
GOALS COAL COMPANY
GRAY HAWK INSURANCE COMPANY
GREEN VALLEY COAL COMPANY, LLC
GREYEAGLE COAL COMPANY
HARLAN RECLAMATION SERVICES LLC
HERNDON PROCESSING COMPANY, LLC
HIGHLAND MINING COMPANY
HOPKINS CREEK COAL COMPANY
INDEPENDENCE COAL COMPANY, LLC
JACKS BRANCH COAL COMPANY
JAY CREEK HOLDING, LLC
KANAWHA ENERGY COMPANY, LLC
KEPLER PROCESSING COMPANY, LLC
KINGSTON MINING, INC.
KINGWOOD MINING COMPANY, LLC
KNOX CREEK COAL CORPORATION
LAXARE, INC.
LITWAR PROCESSING COMPANY, LLC

By:
/s/ C. Andrew Eidson
Name:
C. Andrew Eidson
Title:
Treasurer





Signature Page to Amended and Restated Pledge and Security Agreement - Contura

--------------------------------------------------------------------------------




LOGAN COUNTY MINE SERVICES, INC.
LOGAN I, LLC
LOGAN III, LLC
LONG FORK COAL COMPANY, LLC
LYNN BRANCH COAL COMPANY, INC.
MAPLE MEADOW MINING COMPANY, LLC
MARFORK COAL COMPANY, LLC
MARTIN COUNTY COAL, LLC
MAXXIM REBUILD CO., LLC
MAXXIM SHARED SERVICES, LLC
MAXXUM CARBON RESOURCES, LLC
MCDOWELL-WYOMING COAL COMPANY, LLC
MILL BRANCH COAL, LLC
NEW RIDGE MINING COMPANY
NEWEAGLE INDUSTRIES, INC.
NICEWONDER CONTRACTING, INC.
NORTH FORK COAL CORPORATION
OLD ANR, LLC
OMAR MINING COMPANY, LLC
PARAMONT COAL COMPANY VIRGINIA, LLC
PAYNTER BRANCH MINING, INC.
PEERLESS EAGLE COAL CO., LLC
PENNSYLVANIA LAND HOLDINGS COMPANY, LLC
PENNSYLVANIA LAND RESOURCES HOLDING COMPANY, LLC
PENNSYLVANIA LAND RESOURCES, LLC
PENNSYLVANIA SERVICES, LLC
PERFORMANCE COAL COMPANY, LLC
PETER CAVE MINING COMPANY
PIGEON CREEK PROCESSING CORPORATION
PILGRIM MINING COMPANY, INC.
PIONEER FUEL CORPORATION
PLATEAU MINING, LLC
POWER MOUNTAIN COAL COMPANY, LLC
PREMIUM ENERGY, LLC
RAWL SALES & PROCESSING CO., LLC
REPUBLIC ENERGY, LLC
RESOURCE DEVELOPMENT LLC
RESOURCE LAND COMPANY LLC

By:
/s/ C. Andrew Eidson
Name:
C. Andrew Eidson
Title:
Treasurer



Signature Page to Amended and Restated Pledge and Security Agreement - Contura

--------------------------------------------------------------------------------




RIVER PROCESSING, LLC
RIVERSIDE ENERGY COMPANY, LLC
RIVERTON COAL PRODUCTION, LLC
ROAD FORK DEVELOPMENT COMPANY, LLC
ROBINSON-PHILLIPS COAL COMPANY
ROCKSPRING DEVELOPMENT, INC.
ROSTRAVER ENERGY COMPANY
RUM CREEK COAL SALES, INC.
RUSSELL FORK COAL COMPANY
SHANNON-POCAHONTAS COAL CORPORATION
SHANNON-POCAHONTAS MINING COMPANY
SIDNEY COAL COMPANY, LLC
SPARTAN MINING COMPANY, LLC
STIRRAT COAL COMPANY, LLC
SYCAMORE FUELS, INC.
T.C.H. COAL CO.
TENNESSEE CONSOLIDATED COAL COMPANY
THUNDER MINING COMPANY II, LLC
TRACE CREEK COAL COMPANY
TWIN STAR MINING, INC.
WABASH MINE HOLDING COMPANY
WARRICK HOLDING COMPANY
WEST KENTUCKY ENERGY COMPANY
WHITE BUCK COAL COMPANY
WILLIAMS MOUNTAIN COAL COMPANY
WYOMAC COAL COMPANY, INC.

By:
/s/ C. Andrew Eidson
Name:
C. Andrew Eidson
Title:
Treasurer



Signature Page to Amended and Restated Pledge and Security Agreement - Contura

--------------------------------------------------------------------------------




COLLATERAL AGENT:
 
 
JEFFERIES FINANCE LLC,
as Collateral Agent
 
 
By:
/s/ John Koehler
Name:
John Koehler
Title:
Senior Vice President





Signature Page to Amended and Restated Pledge and Security Agreement - Contura

--------------------------------------------------------------------------------





Annex 1 to
Amended and Restated Pledge and Security Agreement


ASSUMPTION AGREEMENT, dated as of ________________, 20__, made by
______________________________ (the “Additional Grantor”), in favor of Jefferies
Finance LLC, as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties. All capitalized terms not defined herein shall have the
meaning ascribed to them in the Pledge and Security Agreement referred to below.
W I T N E S S E T H :
WHEREAS, Contura Energy, Inc. and certain of its Subsidiaries (other than the
Additional Grantor) have entered into the Amended and Restated Pledge and
Security Agreement, dated as of November 9, 2018 (as amended, restated, amended
and restated, extended, supplemented, or otherwise modified from time to time,
the “Pledge and Security Agreement”), in favor of the Collateral Agent for the
ratable benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Pledge and Security Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Pledge and Security
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Pledge and Security Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 9.16 of the Pledge and
Security Agreement, hereby becomes a party to the Pledge and Security Agreement
as a Grantor thereunder with the same force and effect as if originally named
therein as a Grantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Grantor
thereunder. The information set forth in Annex 1-A is true and correct in all
material respects as of the date hereof. The Additional Grantor hereby
represents and warrants that each of the representations and warranties
contained in Section 3 of the Pledge and Security Agreement is true and correct
in all material respects (except to the extent such representations and
warranties are qualified by materiality in which case they are true and correct
in all respects) on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects (or in all respects, as applicable) as of such earlier
date, and the Secured Parties shall be entitled to rely on each of such
representations and warranties as if they were fully set forth herein, provided
that each reference in each such representation and warranty to any Borrower’s
knowledge shall, for purposes of Section 3.1 of the Pledge and Security
Agreement, be deemed to be a reference to such Additional Grantor’s knowledge.
2.    Governing Law. THIS ASSUMPTION AGREEMENT AND ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS ASSUMPTION AGREEMENT (WHETHER
ARISING IN CONTRACT, TORT OR




--------------------------------------------------------------------------------




OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]
 
 
 
 
By:
 
 
Name:
 
Title:





--------------------------------------------------------------------------------




Annex 1-A to
Assumption Agreement
Supplement to Schedule 1


Supplement to Schedule 2


Supplement to Schedule 3


Supplement to Schedule 4


Supplement to Schedule 5


Supplement to Schedule 6


Supplement to Schedule 7




--------------------------------------------------------------------------------




Annex 2 to
Amended and Restated Pledge and Security Agreement


FORM OF UNCERTIFICATED SECURITIES CONTROL AGREEMENT
This CONTROL AGREEMENT (as amended, supplemented or otherwise modified from time
to time, the “Control Agreement”) dated as of _______ ___, ____, is made by and
among _______________, a __________ (the “Grantor”), Jefferies Finance LLC, as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties, and _________, a __________ (the “Issuer”).
WHEREAS, the Grantor has granted to the Collateral Agent for the benefit of the
Secured Parties a security interest in the uncertificated securities of the
Issuer owned by the Grantor from time to time (collectively, the “Pledged
Securities”), and all additions thereto and substitutions and proceeds thereof
(collectively, with the Pledged Securities, the “Collateral”) pursuant to an
Amended and Restated Pledge and Security Agreement, dated as of November 9, 2018
(as amended, restated, amended and restated, extended, supplemented, or
otherwise modified from time to time, the “Pledge and Security Agreement”),
among the Grantor and the other persons party thereto as grantors in favor of
the Collateral Agent. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Pledge and Security Agreement; and
WHEREAS, the following terms which are defined in Articles 8 and 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof
(the “UCC”) are used herein as so defined: Adverse Claim, Control, Instruction,
Proceeds and Uncertificated Security;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
SECTION 1.    Notice of Security Interest. The Grantor, the Collateral Agent and
the Issuer are entering into this Control Agreement to perfect and confirm the
priority of the Collateral Agent’s security interest in the Collateral. The
Issuer acknowledges that this Control Agreement constitutes written notification
to the Issuer of the Collateral Agent’s security interest in the Collateral. The
Issuer agrees to promptly make all necessary entries or notations in its books
and records to reflect the Collateral Agent’s security interest in the
Collateral and, upon request by the Collateral Agent if an Event of Default has
occurred and is continuing, to register the Collateral Agent as the registered
owner of any or all of the Pledged Securities. The Issuer acknowledges that the
Collateral Agent has control over the Collateral.
SECTION 2.    Collateral. The Issuer hereby represents and warrants to, and
agrees with the Grantor and the Collateral Agent that (i) the terms of any
limited liability company interests or partnership interests included in the
Collateral from time to time shall expressly provide that they are securities
governed by Article 8 of the Uniform Commercial Code in effect from time to time
in the State of [__________], (ii) the Pledged Securities are uncertificated
securities, (iii) the Issuer’s jurisdiction is the State of [____________] or
such other state of which




--------------------------------------------------------------------------------




the Issuer has notified the Collateral Agent promptly of a change thereto and
(iv) Schedule 2 contains a true and complete description of the Pledged
Securities as of the date hereof.
SECTION 3.    Control. If an Event of Default has occurred and is continuing,
the Issuer hereby agrees, upon written direction from the Collateral Agent
without further consent from the Grantor, (a) to comply with all instructions
and directions of any kind originated by the Collateral Agent concerning the
Collateral, to liquidate or otherwise dispose of the Collateral as and to the
extent directed by the Collateral Agent and to pay over to the Collateral Agent
all proceeds without any set-off or deduction, and (b) except as otherwise
directed by the Collateral Agent, not to comply with the instructions or
directions of any kind originated by the Grantor or any other person.
SECTION 4.    Other Agreements. In the event of any conflict between the
provisions of this Control Agreement and any other agreement governing the
Pledged Securities or the Collateral, the provisions of this Control Agreement
shall control.
SECTION 5.    Protection of Issuer. The Issuer may rely and shall be protected
in acting upon any notice, instruction or other communication that it reasonably
believes to be genuine and authorized.
SECTION 6.    Termination. This Control Agreement shall terminate automatically
upon receipt by the Issuer of written notice executed by the Collateral Agent
that (i) the Payment in Full of the Secured Obligations has occurred, (ii) all
of the Collateral has been released or (iii) the Pledged Securities cease to be
Uncertificated Securities, whichever is sooner, and the Issuer shall thereafter
be relieved of all duties and obligations hereunder.
SECTION 7.    Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three (3) days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, to the Grantor’s and the Collateral Agent’s addresses as set forth in
the Pledge and Security Agreement, and to the Issuer’s address as set forth
below, or to such other address as any party may give to the others in writing
for such purpose:
[Name of Issuer]
[Address of Issuer]
Attention:
 
Telephone:
(
)
 
 
-
 
Telecopy:
(
)
 
 
-
 

SECTION 8.    Amendments in Writing. None of the terms or provisions of this
Control Agreement may be waived, amended, supplemented or otherwise modified
except by a written instrument executed by the parties hereto.
SECTION 9.    Entire Agreement. This Control Agreement and the Pledge and
Security Agreement constitute the entire agreement and supersede all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.




--------------------------------------------------------------------------------




SECTION 10.    Execution in Counterparts. This Control Agreement may be executed
in any number of counterparts by one or more parties to this Control Agreement
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this Control
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.
SECTION 11.    Successors and Assigns. This Control Agreement shall be binding
upon the successors and assigns of each of the parties hereto and shall inure to
the benefit of the parties hereto and their respective successors and assigns,
provided that neither the Grantor nor the Issuer may assign, transfer or
delegate any of its rights or obligations under this Control Agreement, except
through a transaction permitted by the Credit Agreement, without the prior
written consent of the Collateral Agent and any such assignment, transfer or
delegation without such consent shall be null and void.
SECTION 12.    Severability. Any provision of this Control Agreement which is
prohibited or unenforceable in any jurisdiction with respect to the Grantor and
Issuer shall, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof with respect to the Grantor and Issuer, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 13.    Section Headings. The Section headings used in this Control
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.
SECTION 14.    Submission to Jurisdiction; Waivers. (a) The terms of Section
9.12 of the Pledge and Security Agreement with respect to submission to
jurisdiction, waiver of venue and service of process are incorporated herein by
reference mutatis mutandis and (b) each party hereto agrees to (i) such terms
and (ii) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover any special, exemplary, punitive or consequential
damages; provided that this waiver shall not limit the reimbursement and
indemnification obligations of the Grantors under Section 9.4 of the Pledge and
Security Agreement.
SECTION 15.    GOVERNING LAW AND JURISDICTION. THIS CONTROL AGREEMENT HAS BEEN
DELIVERED TO AND ACCEPTED BY THE COLLATERAL AGENT AND WILL BE DEEMED TO BE MADE
IN THE STATE OF NEW YORK. THIS CONTROL AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 16.    WAIVER OF JURY TRIAL. The terms of Section 9.14 of the Pledge and
Security Agreement are incorporated herein by reference mutatis mutandis and the
parties hereto agree to such terms.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.
[NAME OF GRANTOR]
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
JEFFERIES FINANCE LLC, as Collateral Agent
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
[NAME OF ISSUER]
 
 
 
 
By:
 
 
Name:
 
Title:



